OVERTON, Justice.
We have for review Petersen v. State Farm Fire and Casualty Co., 615 So.2d 181 (Fla. 3d DCA 1993), based on conflict with Grant v. State Farm Fire and Casualty Co., 620 So.2d 778 (Fla. 4th DCA 1993). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution. Based on our decision in Grant v. State Farm Fire and Casualty Company, 638 So.2d 936 (Fla.1994), we quash the decision in Petersen and remand for further consideration.
It is so ordered.
GRIMES, C.J., SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.